Title: Abigail Adams to Thomas Welsh, 15 November 1792
From: Adams, Abigail
To: Welsh, Thomas


Dear sir
Quincy 15 Novbr 1792
I inclose to you a memorandum which I received from Mrs Smith, the Receit given you for the Money I have received and will forward in a Letter to mrs Copley but at the same time I wish to know how she is to come at the money lodged in the Bank. perhaps mrs Gray has taken measures for that, but as I feel myself in some degree responsible to mrs Copley I wish when I write to her & state the facts, that she may at the same time receive her money.
My son takes Fennos paper in which is a peice dated Annopolis & signed a consistant Republican I think, for I have not now the paper by me. I would suggest to you sir whether it might not be proper for Russel to republish it. the people of this state appear to feel themselves safe and I believe are happy under the National Goverment, but if they mean to continue so they must be more vigilint, for never since the commencment of the Goverment has there been so formi[dable] a combination to overthrow it. there are no falsehoods too barefaced for the Antis to circulate. the zeal with which a certain Gentleman in Boston is brought forward for a Representitive shews plainly that like Moles, much work has been done in this state underground. mr Ames I find in one place has been Represented as having made an immence fortune by speculation, in an other place the people have been told that he was an Enemy to the Rights of the People and in an other, where such a report was known to be unpopular, that he was in favour of the Petition of the officers of the late Army, but they may be assured that Massachusetts has not a Member who has more uniformly supported the National Goverment since its commencment and with abilities which his Enemies dread. let our Country men look at France and ask themselves do the Rights of Men consist in the destruction & devastation of Private property do the Rights of Man consist in Murder & Massacre without distinction of Age or youth of sex or condition, Scenes which Humanity Sickens at, the very recital of which at this [distan]ce from the scene of carnage, the Youthfull Blood is frozen, and each particular Hair as shakspear expresses it, stands an End, like quills upon the fretted Porcupine.
Mr Adams sets of on monday next could you ride up and dine with us on sunday we shall be very happy to see you. my kind Regards to mrs welch and family—
yours affectionatly
A A
